The opinion of the court was delivered by
Royce, J.
.The testator, after making provision by his will for his wife, bequeathed all the residue and remainder of his estate (subject to the conditions named in the will) to his son Henry. The whole estate was insufficient to satisfy the legacy made to the wife. The residuary clause in the will was introduced for nothing more than a disposition of that portion of the estate that had not been previously disposed of. If any legacy was made to the plaintiff (which we do not decide), it was to be satisfied out of the residuum of the estate ; and inasmuch as there was no residuum, there was no fund out of which to pay it. Consequently, the judgment of the county court is affirmed.